CAFFEY, District Judge.
From the foundation of the government, in a variety of forms but in essentials the same, the issuance of a search-warrant for the seizure of goods suspected of defrauding the revenue by importation without payment of duties has been authorized by legislation. The provisions of section 595 of the 1930 Tariff Act (19 USCA § 1595) originated in section 24 of the Act of July 31, 1789, e. 5 (1 Stat. 43). The Supreme Court has definitely said that this statute and its successors are valid. Carroll v. United States, 267 U. S. 132, 149-153, 45 S. Ct. 280, 69 L. Ed. 543, 39 A. L. R. 790. The requirements of existing law on the subject were complied with in the present eases. There is therefore no ground for vacating the warrants. United States v. Bookbinder, 278 F. 216 (D. C. Pa.), affirmed 287 F. 790 (C. C. A. 3), certiorari denied 262 U. S. 748, 43 S. Ct. 523, 67 L. Ed. 1213; United States v. Moore, 4 F.(2d) 600 (D. C. Me.); Pappas v. Lufkin, 17 F.(2d) 988 (D. C. Mass.). I reject the reasoning of the authorities cited to the contrary, United States v. Lai Chew, 298 F. 652 (D. C. Cal.); Wagner v. United States, 8 F.(2d) 581 (C. C. A. 8); United States v. Clark, 18 F.(2d) 442 (D. C. Mont.), because it seems to me in conflict with what the highest eourt has held.
The procedure prescribed by sections 3 to 15 of title XI of the Act of June 15,1917, commonly called the Espionage Act (40 Stat. 228, e. 30 [18 USCA §§ 613-625]), does not limit or hinder the grant of a search warrant under the customs statute now under consideration. To hold that the general enact-*213sment was designed to affect the special enactment would at best rest on tenuous implication. Moreover, what is conclusive, sections 1 and 2 of title XI of the 1917 act (18 USCA §§ 611, 612), in express terms, confine the general enactment to cases which do not include or apply to smuggling.
Manifestly the assailed warrants were issued pursuant to, and in precise conformity with, the section of the Tariff Act (section 595 [19 USCA § 1595]) relating to smuggling under which, for 143 years, the government by seizures lias acted in like circumstances with the purpose of defeating efforts to despoil it of lawful taxes.
Motions denied.